Citation Nr: 1421338	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a bilateral foot disability, claimed as residuals of cold injury.  

3.  Entitlement to service connection for history of chalazion, claimed as a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 17, to December 23, 1969.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from a November 2008 decision by the RO which denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in December 2009.  
The Board remanded the appeal for additional development in October 2011.  


FINDINGS OF FACT

1.  Sinusitis was not present in service or until many years thereafter, and there is no credible or competent medical evidence that any current sinusitis is causally or etiologically related to service.  

2.  The preponderance of the evidence demonstrates that the Veteran does not have a bilateral foot or bilateral eye disability at present which is related to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have sinusitis due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  A bilateral foot disability was not incurred in or aggravated by military service nor may any current arthritis of the feet be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).  

3.  The Veteran does not have a bilateral eye disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters to the Veteran dated in July and August 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Moreover, based on the communications sent to the Veteran and his representatives over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records (STRs) and VA and private medical records have been obtained and associated with the claims file.  The Veteran's VA electronic medical records have also been reviewed by the Board.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in December 2009.  The Board finds that the VA examinations were comprehensive and adequate upon which to base a decision on the merits of the issues addressed in this decision.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided comprehensive and rational explanations for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Concerning the December 2009 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  The record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claims was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

Finally, the case has been subject to a prior Board remand.  The AMC associated all VA treatment records with the Veteran's files and obtained adequate medical examinations and opinions.  Further discussion of the VA records obtained and their probative value will be discussed in greater detail below.  At this point, the Board finds that there has been substantially compliance with the Board's remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  





Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

Where a veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

Factual Background & Analysis

The Veteran contends that he had chronic sinus problems and "as far as [he can] remember" was treated on numerous occasions in service and given an "antihistamine type thing" to alleviate his symptoms.  The Veteran testified that he was treated for bilateral foot problems due to cold weather exposure in service, and for bilateral eye problems after going through the tear gas chamber in basic training.  He testified that his feet were wrapped and he was given an ointment to apply daily, but was told that there was nothing else that could be done for his feet.  He also testified that he had surgery on his eyes and was hospitalized for about a week.  He said that his eyes progressively closed to the point that he couldn't open them and had to be taken to the hospital where he underwent surgery and had his eyes bandaged for several days, then returned to duty.  The Veteran testified that there was documentation in the STRs that corroborated his treatment for his feet (T p.12) in service, and that he has had chronic problems ever since.  He said that he first sought treatment at the VA hospital in East Roosevelt in 1970, and was treated there for about four years because he did not have insurance.  (T p.5).  

Concerning the Veteran's contentions, while he is competent to provide evidence regarding his observations and experiences, any such assertions must be weighed against other inconsistent or contradictory evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Initially, the Board notes that the STRs are completely silent for any complaints, treatment, abnormalities or diagnosis for any sinus or allergy related symptoms in service.  Moreover, on a Report of Medical History (RMH) for service separation in December 1969, the Veteran specifically denied any history of sinusitis, hay fever, asthma, shortness of breath, chronic cough, frequent colds, headaches, or any ear, nose or throat problems, and no pertinent abnormalities were noted on examination at that time.  The history report was prepared and signed by the Veteran. 

A private brain MRI in September 1998, revealed a cyst or polyp in the right maxillary sinus.  The first objective evidence of a sinus problem was in May 2000.  Private medical records at that time showed the Veteran reported that he tested positive for allergies about 20 years earlier.  The diagnosis was chronic sinusitis.  

When examined by VA in December 2011, the Veteran reported the onset of nasal congestion and severe headaches during basic training in cold weather at Ft. Campbell in 1969.  He also reported a history of sinus surgery in 2002, with marked improvement in his nasal congestion and headaches, but said that he still gets some congestion and uses Flonase spray every day for relief.  The diagnosis was chronic sinusitis, by history since 1969.  

Because the VA examiner in December 2011 did not offer an opinion as to the etiology of the Veteran's sinus problems, he was afforded another VA examination in October 2012.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  The Veteran reported a history of treatment for chronic sinus problems by VA sometime between 1972 and 1976, and endoscopy sinus surgery in 2000, with good results.  The examiner opined that it was less likely than not that the Veteran's current sinus problems had their onset in service or was otherwise related to service.  The examiner reasoned that there was no evidence of any treatment or abnormalities for any sinus problems in service or until 2000, and that his current sinus problems were most likely than not of a post service onset.  

Concerning the claim for a bilateral foot disability, the STRs showed that on a pre-induction examination in May 1969, the Veteran reported a history of foot trouble and was noted to have a callus on his right heel which was not considered disabling.  The Veteran entered service on September 17, 1969, and was seen at a dispensary for a swollen right foot on September 29, 1969.  The STRs showed that the right foot was bandaged and the Veteran was given a bottle of "wintergreen."  The STRs showed no further complaints, treatment, abnormalities or diagnosis for any foot problems during service.  Furthermore, on a RMH for service separation in December 1969, the Veteran specifically denied any swollen or painful joints, arthritis or rheumatism, bone or joint deformity, lameness, or any foot trouble, and no pertinent abnormalities were noted on examination at that time.  

The first evidence of any foot problem was in July 2001.  At that time, the Veteran reported pain and a growth on his left heel for the previous four to five years and a growth or cyst removed from his right heel many years earlier, with good results.  He also reported sore spots on the balls of each foot behind the small toe joint and a cracked fissure on the inside of both heels, left worse than the right.  

When examined by VA in December 2011, the diagnoses included metatarsalgia and callosities.  The Veteran reported a history of frostbite of the feet in service without any residuals, a gradual onset of foot pain over the past 20 to 30 years, surgical removal of a cyst from the right foot and left heel in 2001, and an operation on the right fourth distal interphalangeal joint in 2003.  X-ray studies revealed arthritis in both feet.  The examiner opined that it was less likely than not that the Veteran's current bilateral foot disability was related to, or the result of his military service.  The examiner commented, in essence, that there was no relationship between the Veteran's current foot disability and any incident in service, including the right foot problem that he was treated for in service.  

Concerning the Veteran's eyes, the STRs showed that his distant vision was 20/20 and that his near vision was J-1 on a pre-induction examination in May 1969.  The Veteran entered service on September 17, 1969, and was evaluated for a cystic infiltration on the left lower eyelid the following day.  The diagnosis was chalazion on the left upper and lower eyelids.  The Veteran's visual acuity was unchanged from the pre-induction examination.  The STRs showed no further complaints or treatment for any eye problems in service.  On a RMH for separation from service in December 1969, the Veteran checked the box for a history of eye trouble, but did not report any specific treatment or hospitalization, and no pertinent abnormalities were noted on examination.  The Veteran's visual acuity was unchanged from his pre-induction examination.  

Private medical records showed that the Veteran was treated for a foreign body in his right eye of two days duration in July 1986.  At that time, the Veteran denied any history of allergies and his uncorrected vision was 20/25 +, bilaterally.  A private report, dated in January 1989, showed the Veteran's uncorrected vision was 20/20, bilaterally and intraocular pressure was 22, bilaterally.  External examination showed his pupils were normal and his eyes were clear.  The Veteran reported blurry vision when reading.  

On VA eye examination in September 2008, the examiner indicated that the claims file was reviewed.  The Veteran complained of redness and burning in his eyes, and a history of chalazion and prior eye surgery.  Other than refractive error of the eyes, corrected to 20/25 bilaterally, there was no evidence of any pertinent abnormalities.  The examiner commented that there was no evidence a chalazion or any sign of a prior eye surgery, and opined that the Veteran's current refractive error was not caused by the chalazion or any treatment for the chalazion.  

When examined by VA in March 2012, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and findings on examination.  The Veteran reported that his eyes have been red and burning since he was exposed to tear gas during basic training in 1969, and that his vision has been blurry since he had surgery on his eyes in service.  The examiner noted that the Veteran had a foreign body removed from the cornea of the right eye in July 1986, but that there were no signs of any prior eye surgery.  On examination, there was no evidence of visual field defect, astigmatism, diplopia or scotoma.  Uncorrected distant vision was 20/50 and uncorrected near vision was 20/100, both corrected to 20/40 or better, bilaterally.  External eye examination revealed conjunctiva pinguecula, bilaterally and internal funduscopic examination was normal, bilaterally.  The diagnoses included history of chalazion of the left eye in 1969, status post corneal foreign body removed from right eye in July 1986, and pinguecula of the eyes, bilaterally.  The examiner commented that while the Veteran reported that he had surgery on his eyes in service, there was no sign of any prior surgery or any evidence of a current chalazion.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

In this regard, the Board finds that the Veteran's inconsistent allegations of treatment and chronic symptoms in service, particularly when compared with the historical record, unfortunately renders his statements unreliable and therefore cannot be deemed as credible lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

While the Veteran testified that he was seen for sinus problems on so many occasions during his service, that he established a "healthy pattern" of treatment, he has not submitted any credible evidence to support that assertion.  (T p.6).  Moreover, not only are the STRs completely silent for any complaints, treatment, abnormalities or diagnosis for sinusitis or any other type of sinus or allergy problem in service, but the Veteran specifically denied any history of such symptoms or problems at the time of his service separation examination in December 1969.  

Additionally, while the Veteran testified that he was first treated for chronic sinus problems by VA beginning in 1970, an application for VA medical benefits received in September 1977, showed that he specifically denied any prior VA treatment or hospitalization.  (See VA Form 10-10 of same date).  Parenthetically, the Board notes that while the Veteran indicated that he did not have medical insurance, he did not report any condition on the application for which he desired medical care.  Thus, it would appear that his application for medical benefits in 1977, as opposed to an application for compensation benefits, was an attempt to obtain general medical treatment and not for any specific disability.  In any event, the application, received nearly eight years after his discharge from service, and the Veteran's specific denial of any prior VA treatment, does not suggest or otherwise establish a pattern of chronicity for any specific disability.  

Similarly, while the Veteran testified that he was treated for bilateral foot problems when his feet froze from exposure to cold weather during the winter of 1969, and that he has had chronic problems ever since, the STRs showed that he specifically denied any swollen or painful joints, arthritis or rheumatism, bone or joint deformity, lameness, or any foot problems at the time of his service separation in December 1969.  While the STRs showed treatment on one occasion for a swollen right foot in September 1969, less than two weeks after entering service, they do not show treatment for any left foot problems or any residuals of cold weather injury.  That the Veteran would suffer chronic foot problems ever since an alleged cold weather injury in the winter of 1969, but would specifically deny any foot problems or related symptoms at the time of his service separation in December 1969, is not believable and undermines the reliability of his allegations and reflects negatively on his credibility.  

As to the Veteran's testimony that he was treated for bilateral eye problems after gas chamber training in service which required surgery and hospitalization for at least a week, the Board notes that there is no credible evidence to support his allegations.  While the STRs showed that he was treated for a chalazion on the left lower eyelid when he entered active service in September 1969, they do not show treatment for any other eye problems in service, nor do they reflect any period of hospitalization during his service.  While the Veteran reported a history of eye trouble at the time of his discharge examination, he did not indicate the nature of his eye trouble or report any specific treatment or hospitalization.  Moreover, no pertinent abnormalities were noted on examination at that time, and his visual acuity was unchanged from his pre-induction examination.  

Currently, the Veteran is shown to have refractive error of the eyes and a conjunctiva pinguecula in both eyes.  There was, however, no evidence of pinguecula in service, when treated for removal of a foreign body in the right eye by a private physician in July 1986, on a subsequent private examination in January 1989, or when examined by VA in September 2008.  The Veteran was not shown to have a chalazion when he was examined for service separation in December 1969, or at any time since his discharge from service.  Furthermore, the Veteran has not submitted any evidence other than his unsupported allegations, that any current eye disorder was related to his exposure to tear gas or any other incident in service.  

The Veteran was examined by VA twice during the pendency of this appeal (September 2008 and March 2012) to determine whether he has an eye disorder at present which was related to the chalazion he had at service entrance, or to any other incident in service.  In both instances, the VA examiners found no evidence of a chalazion in either eye at present or any signs of the alleged prior eye surgery.  Further, the VA examiner in September 2008 opined that the Veteran's current eye problem was not caused by the chalazion or any associated treatment in service.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this case, the Board finds that the Veteran's current statements as to the nature and treatment for his alleged injuries and symptoms in service is contradicted by the contemporaneously recorded STRs, and is inconsistent with his self-reported history at the time of service separation, and undermines the probative value of his allegations.  

The Board has also considered the testimony of the Veteran's wife concerning her observations of his physical problems and treatment.  She testified that she met the Veteran in 1973, and they were married in 1975.  However, as the issues in this case are not disabilities that can be diagnosed via lay observations alone, and she did not know the Veteran prior 1973, the Board finds that her statements are of little probative value in establishing chronicity or etiology of the claimed disabilities, and declines to assign them any evidentiary weight.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Board finds that the VA medical opinions persuasive, as they were based on thorough examination of the Veteran and included discussions of the relevant facts.  The examiners offered rational and plausible explanations for concluding that the Veteran's current eye, foot and sinus disabilities were not related to any alleged injury or event in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Moreover, the Veteran has not presented any competent or credible evidence to rebut those opinions.  Thus, the most persuasive evidence of record consists of the VA examination reports.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's claimed disabilities are etiologically related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Indeed, here the probative medical opinion evidence of record shows that there is no such relationship. 

As there is no objective evidence of sinusitis or other allergy symptoms, or any bilateral foot or bilateral eye problems in service, and no credible or probative, competent medical evidence of record showing a causal relationship between the Veteran's current sinusitis and bilateral foot and bilateral eye problems and service, the Board finds that the greater weight of the evidence is against the claim.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for the claimed disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for sinusitis is denied.  

Service connection for a bilateral foot disability is denied.  

Service connection for a bilateral eye disability is denied.  



____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


